internal_revenue_service ‘ index number department of the treasury washington dc number release date person to contact telephone number refer reply to cc dom fi p 4-plr-109762-99 date september legend date taxpayer a b c date date date parent state trust x this is in response to your letter of date requesting rulings regarding the treatment of taxpayer’s separate_account investments in the a b and c funds taxpayer is a stock_life_insurance_company authorized to do business in facts plr-109762-99 states and the district of columbia taxpayer writes individual and group_life_insurance and annuity_contracts on a nonparticipating basis taxpayer is an indirect wholly-owned subsidiary of parent a publicly-held insurance holding_company on date taxpayer established a separate_account the separate_account under state law to segregate assets dedicated to the variable portion of a combination fixed and variable_annuity contract contract offered by taxpayer the separate_account is registered with the securities_and_exchange_commission as a unit_investment_trust under the investment_company act of the separate_account consists of x subaccounts including the a fund subaccount the b fund subaccount and the c fund subaccount each of which is a registered asset account of the taxpayer and each of which invests solely in shares of the corresponding portfolio of trust the trust is organized as a state trust and is an open-end diversified management investment_company registered under the investment_company act of the trust offers beneficial_ownership shares in the funds which are separate investment portfolios each fund is treated for federal_income_tax purposes as a separate corporation pursuant to sec_851 of the code and has elected status as a regulated_investment_company under part i of subchapter_m of the code the funds issue shares that are continually offered for sale and are available exclusively as funding vehicles for the contracts the a fund’s investment objective is to realize a high long-term total rate of return consistent with prudent investment risks all of the shares of the a fund are held exclusively by the a fund subaccount except as otherwise permitted under sec_1_817-5 additionally public access to the a fund is available exclusively through the purchase of a variable_contract except as otherwise permitted under sec_1_817-5 this will continue to be true after the a fund begins to invest directly in the b fund and c fund under the arrangement described below the b fund’s investment objective is long-term capital appreciation the c fund’s investment objective is to achieve a long-term total rate of return in excess of the u s bond market over a full market cycle all of the shares of the b fund and the c fund are currently held exclusively by the b fund subaccount and the c fund subaccount of the separate_account respectively except as otherwise permitted under sec_1_817-5 public access to the b fund and the c fund is available exclusively through the purchase of a variable_contract except as otherwise permitted under sec_1_817-5 furthermore this will continue to be true after the a fund begins to invest directly in the b fund and the c fund under the arrangement described below except that shares of the b fund and the c fund will also be held indirectly by the a fund subaccount through the a fund on date the board_of trustees of trust approved a change in the operations plr-109762-99 of the a fund so that instead of purchasing the same individual securities purchased separately by the b fund and the c fund the a fund would invest in the shares of the b fund and the c fund taxpayer represents that this change was undertaken for valid business reasons this structure is commonly referred to as a fund of funds arrangement the a fund will now be able to accomplish the same investment objectives and diversification as it historically has while avoiding the additional cost of acquiring the underlying securities held by the b fund and the c fund shareholders of the a fund on date approved the a fund’s conversion to a fund of funds structure by approving certain changes to the a fund’s fundamental investment restrictions the trust intends to seek an exemptive order from the securities_and_exchange_commission regarding the implementation of the fund of funds structure taxpayer makes the following representations in connection with this ruling_request each of the funds is treated for federal_income_tax purposes as a separate corporation under sec_851 of the code and each has elected status as a regulated_investment_company under part i of subchapter_m of the code the only shareholder of each fund is the corresponding subaccount of the separate_account except for other shareholders permitted by sec_1 f all shares of the a fund will continue to be held by the a fund subaccount after the creation of the fund of funds structure and thus this will continue to be true except that the b fund and the c fund will also have the a fund subaccount as a shareholder indirectly by virtue of the a fund investment in the b fund and the c fund therefore all the beneficial interests in the funds will continue to be held by one or more segregated_asset accounts of one or more insurance_companies or such other holders that are permitted under sec_1_817-5 public access to each fund is available exclusively through the purchase of a variable_contract except as otherwise permitted under sec_1_817-5 taxpayer represents that this will continue to be true after the a fund begins to invest directly in the b fund and c fund under the fund of funds structure law and analysis for purposes of part i of subchapter_l of chapter of the code sec_801 - the term variable_contract is defined in sec_817 in order for an annuity_contract to be a variable_contract it must provide for the allocation of all or a part of the amounts received under the contract to an account which pursuant to state law or regulation is segregated from the general asset accounts of the issuing insurance_company it must provide for the payment of annuities and the amounts paid in or the amounts paid out must reflect the investment return and the market return of the segregated_asset_account sec_817 - plr-109762-99 sec_817 of the code provides that for purposes of subchapter_l sec_72 relating to annuities and sec_7702 relating to the definition of life_insurance_contract a variable_contract other than a pension_plan_contract which is otherwise described in sec_817 and which is based on a segregated_asset_account shall not be treated as an annuity endowment or life_insurance_contract for any period and any subsequent period for which the investments made by such account are not in accordance with regulations prescribed by the secretary adequately diversified a segregated_asset_account consists of all of the assets for which the investment return and market_value is allocated in an identical manner to any variable_contract invested in any of such assets sec_1_817-5 where the owner of the variable_contract is permitted to allocate premiums among the subaccounts of a separate_account each subaccount of the separate_account is a segregated_asset_account within the meaning of sec_817 and the regulations thereunder see sec_1_817-5 example sec_1_817-5 sets forth the diversification requirements for variable_contracts generally the investments of a segregated_asset_account will be considered to be adequately diversified for purposes of sec_817 of the code and sec_1_817-5 if no more than percent of the value of the total assets of the account is represented by any one investment no more than percent by any two investments no more than percent by any three investments and no more than percent by any four investments sec_817 of the code provides in certain situations a look-through_rule for meeting the diversification requirements if all of the beneficial interests in a regulated_investment_company are held by one or more a insurance_companies or affiliated companies in their general account or in segregated_asset accounts or b fund managers or affiliated companies in connection with the creation or management of the regulated_investment_company the diversification requirements of sec_817 are applied by taking into account the assets held by such regulated_investment_company sec_1_817-5 further describes the look-through_rule sec_1_817-5 provides that sec_1_817-5 shall apply to an investment_company if a all the beneficial interests in the investment_company other than those described in sec_1_817-5 are held by one or more segregated_asset accounts of one or more insurance_companies and b public access to such investment_company is available exclusively except as otherwise permitted in sec_1_817-5 through the purchase of a variable_contract solely for this purpose the status of the contract as a variable_contract will be determined without regard to sec_817 and sec_1_817-5 plr-109762-99 sec_1_817-5 provides that if the look-through_rule applies a beneficial_interest in a regulated_investment_company will not be treated as a single investment of a segregated_asset_account instead a pro_rata portion of each asset of the investment_company will be treated for purposes of sec_1_817-5 as an asset of the segregated_asset_account thus under the fund of funds arrangement described herein applying the look-through_rule to the a fund the shares of the b fund and the c fund held by the a fund will be treated for purposes of sec_1_817-5 as assets of the a fund subaccount of the separate_account further since the b fund and the c fund satisfy the look-through requirements a pro_rata portion of the assets of the b fund and the c fund will be treated as assets of the a fund subaccount after the a fund acquires shares of the b fund and the c fund all of the beneficial interests in the b fund will be held by the b fund subaccount and indirectly by the a fund subaccount by virtue its ownership of all of the shares of the a fund all of the beneficial interests in the c fund will be held by the c fund subaccount and indirectly by the a fund subaccount by virtue its ownership of all of the shares of the a fund thus all of the beneficial interests in these funds will continue to be held exclusively by one or more segregated_asset accounts of one or more insurance_companies except as otherwise permitted under sec_1_817-5 after taxpayer adopts the fund of funds structure described above public access to the b fund and the c fund will continue to be available exclusively through the purchase of a variable_contract except as otherwise permitted under sec_1_817-5 therefore the look-through_rule applies to the b fund and the c fund as assets of the b fund subaccount and c fund subaccount respectively revrul_81_225 1981_2_cb_12 clarified by revrul_82_55 1982_1_cb_12 describes four situations in which investments in mutual funds made pursuant to annuity_contracts are considered to be owned by the policyholder rather than by the insurance_company issuing the annuity_contracts and one situation in which the insurance_company is considered the owner of the mutual_fund shares in situation the investment_assets in the segregated account underlying the annuity_contracts consist solely of shares in a single publicly available mutual_fund managed by an independent investment_advisor situation is similar to situation except that the mutual_fund is managed by the insurance_company or one of its affiliates situation also is similar to situation except that the segregated_asset_account underlying the annuity_contracts consists of five sub-accounts on which the performance of the annuity_contract would depend the policyholder retains the right to allocate or reallocate funds among the five sub-accounts during the life of the annuity_contract situation is similar to situation except that the shares of the mutual_fund are not sold directly to the public but are available only through the purchase of an annuity_contract or by participation in an investment plan account of the type described in revrul_70_525 1970_2_cb_144 situation also is similar to situation except that the shares in the plr-109762-99 mutual_fund are available only through the purchase of an annuity_contract the ruling concludes that the policyholders in situations have sufficient control and other incidents_of_ownership to be considered the owners of the mutual_fund shares for federal_income_tax purposes the ruling reaches the opposite conclusion in situation stating that the sole function of the mutual_fund in situation is to provide an investment vehicle to allow the insurance_company to meet its obligations under its annuity_contracts and that the insurance_company possesses sufficient incidents_of_ownership to be considered the owner of the underlying portfolio of assets of the mutual_fund revrul_81_225 concludes that in situation the insurance_company not the policyholder is treated as the owner of the mutual_fund shares for federal_income_tax purposes in revrul_82_54 1982_1_cb_11 the purchasers of certain annuity_contracts have the right to direct the issuing insurance_company to invest in the shares of any or all of three mutual funds that are not available to the public one mutual_fund invests primarily in common stocks another in bonds and a third in money market investments policyholders are free to allocate their premium payments among the three funds and have an unlimited right to reallocate contract values among the funds prior to the maturity_date of the annuity_contract the ruling concludes that the policyholders’ ability to choose among general investment strategies for example between stocks bonds or money market instruments either at the time of the initial purchase or subsequent thereto does not constitute sufficient control so as to cause the policyholders to be treated as the owners of the mutual_fund shares the use of the fund of funds structure to facilitate the investment objectives of the a fund does not convey any additional control or other incidents_of_ownership to the policyholders of the contracts invested in the a fund holding based solely upon the information provided and the representations made we conclude the look-through_rule of sec_1_817-5 will apply to both the a fund subaccount’s i direct investment in the a fund such that the assets of the a fund will be treated as assets of the a fund subaccount for purposes of applying the diversification test of sec_817 of the code and ii indirect investment through the a fund in the b fund and the c fund such that the assets of those funds will be treated as assets of the a fund subaccount for purposes of applying the diversification test of sec_817 of the code the look-through_rule of sec_1_817-5 will continue to apply to the b fund subaccount’s investment in the b fund and the c fund subaccount’s plr-109762-99 investment in the c fund after the a fund acquires shares of these funds a variable_annuity contract that invests in a fund and otherwise satisfies the investor_control requirements of revrul_81_225 and revrul_82_54 will not fail those investor_control requirements merely because the a fund has invested in the b fund and the c fund the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above no opinion is expressed as to the tax treatment of the funds under the provisions of any other section of the code or regulations this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel financial institutions products by s mark s smith chief branch
